Journal Entries (1827-28): Journal 4: (1) Motion for rule to amend return to certiorari, motion for rule to assign errors *p. 129; (2) *82rule to amend return *p. 145; (3) motion for rule to assign errors *p. 160; (4) continued *p. 191-
Papers in File: (i) Affidavit and petition for certiorari, allocatur; (2) precipe for certiorari; (3) writ of certiorari, copy of affidavit, return; (4) motion for rule on justice to amend return; (5) draft of rule to amend return; (6) certified copy of rule to amend return, proof of service; (7) additional return; (8) motion for rule to assign errors.
1824-36 Calendar, MS p. 132.